DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11-13, 16-18, 20-22, 24, 25, 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 20160208243 A1, e.f.d. 6/18/2015).
Zhang et al teach compositions comprising isolated nucleic acids encoding the Cpf1 endonuclease and a guide RNA that is complementary to a target gene.  See the abstract, Figs 1B, 12A, ¶’s [0186], [0195].  Targeting HIV-1 proviral sequences is taught in ¶ [1301], as is the use of a plurality of guide RNA sequences (¶[0440]).  Expression vectors comprising both an encoded endonuclease and the guide RNA are taught in ¶’s [0930]-[0931], lentiviral vector systems are taught in ¶ [0951].  Additional anti-viral agents are taught in ¶ [1300].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13, 16-25, 28-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20160208243 A1, e.f.d. 6/18/2015) in view of Howell et al (WO 2014/165349, cited by applicants) Hu et al (WO 2015/031775, cited by applicants).
The teachings of Zhang et al are as above and applied as before.  Zhang et al do not teach targeting the HIV LTR or the SEQ ID Nos in claims 9 and 10.

The claimed compositions and methods are essentially disclosed by Zhang et al with the exception of the specific LTR sequence limitations.  The ordinary skilled artisan, seeking to inhibit HIV-1 via CRISPR techniques, would have been motivated to use the sequences of Howell and Hu et al because they are taught to be a well-known HIV-1 sequences that have utility for CRISPR targeting.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating CRISPR/Cpf1 RNA editing systems for HIV therapy as taught by Zhang, Howell and Hu et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633